Title: To Thomas Jefferson from Theodorick Bland, 3 June 1781
From: Bland, Theodorick
To: Jefferson, Thomas


        
          Sir
          Philadelphia June 3d 1781
        
        The letter from the delegation to your Excellency will apprize you of the Situation of Public affairs at this time, and of our endeavors to promote every thing that can give energy to the operations  of the Army in defense of our distressed Country. I should not therefore have troubled your Excellency with the perusal of this which relates to myself did not my own peculiar Situation render it necessary and had I not reason to conjecture from the several late ineffectual applications I have been driven through dire necessity to make, that my letters may have miscarried. I can hardly suppose them to have passed unnoticed. The long expected and long wishd for remittance which was to have come through the hands of Mr. Braxton has afforded us no relief and has evaporated into smoke. My Finances are as well as my Credit entirely exhausted, my Private resources in Virginia Cut off by the Enemy, and I am at this moment without the means of buying a dinner or of procuring money even to purchase a bait of oats for my horses. I have even offerd my Horses for sale, (but can not meet with a Purchaser) in order to procure a present Subsistance for my family. The money I have Borrowd with the most solemn assurances to repay, and which I am disappointed in doing, is this day exhausted to the last Shilling. The anxiety I feel in this Situation (new, to me) is insupportable especially as it in some degree incapacitates me from turning my thoughts with that application I would wish to do to those important concerns which I would wish to engross my whole attention. The Subject is such an one as I cannot but with the utmost Sense of pain commit to Paper, and with feelings which I cannot so well describe as your Excellency may concieve. I must therefore cease to prosecute it further by assuring you I am Yr. Excelly’s obedt. Svt,
        
          Theok: Bland
        
      